Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 5, 2016                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151620                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 151620
                                                                    COA: 325980
                                                                    Emmet CC: 13-003787-FH
  JEFFREY BERNARD PRATER,
            Defendant-Appellant.

  _________________________________________/

         By order of December 22, 2015, the prosecuting attorney was directed to answer
  the application for leave to appeal the March 24, 2015 order of the Court of Appeals. On
  order of the Court, the answer having been received and the prosecutor having conceded
  guidelines scoring error, the application for leave to appeal is again considered. Pursuant
  to MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE the sentences of
  the Emmet Circuit Court, and we REMAND this case to the trial court for resentencing.
  The trial court erred in assigning points for Offense Variables 12 and 13, MCL 777.42
  and MCL 777.43, respectively, which changed the defendant’s guidelines range. People
  v Francisco, 474 Mich. 82 (2006). In all other respects, leave to appeal is DENIED,
  because we are not persuaded that the remaining questions presented should be reviewed
  by this Court.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 5, 2016
           s0928
                                                                               Clerk